 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                    WESTERN DIVISION
11
12   MECHELLE KINCHEN,                         No. CV 18-10311 PA (DFMx)
13              Plaintiff,                     PROTECTIVE ORDER
14                     v.                      Honorable Percy Anderson
                                               United States District Judge
15   MEGAN J. BRENNAN, Postmaster
     General of the United States Postal
16   Service,
17               Defendant.
18
19
20
21
22
23
24
25
26
27
28
                                           1
 1                                   ORDER
 2         The Court, having read and considered the parties’ Stipulation for Protective
 3   Order, and for the reasons stated in the Stipulation as well as for good cause shown,
 4         IT IS HEREBY ORDERED that Protected Material, as defined in the Stipulation,
 5   may be disclosed by the parties and used pursuant to and in accordance with the
 6   Stipulation.
 7
     DATED: February 08, 2020
 8
 9
10
11                                             HONORABLE PERCY ANDERSON
                                               UNITED STATES DISTRICT JUDGE
12
13
14   Presented By:

15   NICOLA T. HANNA
     United States Attorney
16   DAVID M. HARRIS
     Assistant United States Attorney
17   Chief, Civil Division
     JOANNE S. OSINOFF
18   Assistant United States Attorney
     Chief, General Civil Section
19
20    /s/ Aaron C.G. Carpenter
     AARON C.G. CARPENTER
21   PAUL B. GREEN
     Assistant United States Attorneys
22
     Attorneys for Defendant
23
24
25
26
27
28
                                                 2
